Title: Proclamation on Violent Opposition to the Excise Tax, 24 February 1794
From: Washington, George
To: 


          
            [Philadelphia, 24 Feb. 1794]
          
          By the PRESIDENT of the United States of America.A
            Proclamation.
          WHEREAS by information given upon oath, it appears that in the night time of the twenty
            second day of November, a number of armed men having their faces blackened and being
            otherwise disguised, violently broke open and entered the dwelling house of Benjamin
            Wells collector of the revenue arising from spirits distilled within the United States,
            in and for the counties of Westmoreland and Fayette in the district of Pennsylvania, and
            by assulting the said collector and putting him in fear and danger of
            his life, in his dwelling house aforesaid, in the said county of Fayette did compel him
            to deliver up to them his commission for collecting the said revenue, together with the
            books kept by him in the execution of his said duty, and did threaten to do further
            violence to the said collector, if he did not shortly thereafter publicly renounce the
            further execution of his said office:
          AND WHEREAS several of the
            perpetrators of the said offence are still unknown, and the safety and good order of
            society require that such daring offenders should be discovered and brought to justice
            so that infractions of the law may be prevented, obedience to them secured, and officers
            protected in the due execution of the trusts reposed in them, therefore I have thought proper to offer and hereby do offer a reward of TWO
            HUNDRED DOLLARS for each of the said offenders that shall be discovered and brought to
            justice for the said offence, to be paid to the person or persons who shall first
            discover and give information of the said offenders to any judge, justice of the peace,
            or other magistrate.
          And I do hereby strictly charge and enjoin all officers and ministers of justice
            according as their respective duties may require, to use their best endeavors to cause
            the said offenders to be discovered apprehended and secured, so that they may be
            speedily brought to trial for the offence aforesaid.
          IN TESTIMONY WHEREOF I have caused the seal of the United
            States of America to be affixed to these presents, and signed the same with my hand.
              DONE at the city of Philadelphia the 24th day of February
            one thousand seven hundred and ninety four, and of the Independence of the United States
            of America, the eighteenth.
          
            Go. WASHINGTON.
            By the PresidentEDM: RANDOLPH.
          
        